Exhibit 10.6

 

THE 2005 EXECUTIVE NONQUALIFIED EXCESS PLAN OF

 

AMN HEALTHCARE, INC.

 

PLAN DOCUMENT

 

 

EFFECTIVE JANUARY 1, 2005

 

AMENDED AND RESTATED

 

EFFECTIVE NOVEMBER 1, 2005

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

THE 2005 AMENDED AND RESTATED EXECUTIVE NONQUALIFIED

 

EXCESS PLAN OF

 

AMN HEALTHCARE, INC.

 

Table of Contents

 

          Page

Section 1.

   Purpose:    1

Section 2.

   Definitions:    1

2.1

   “Account for Withdrawals at a Specified Time”    1

2.2

   “Active Participant”    2

2.3

   “Beneficiary”    2

2.4

   “Board”    2

2.5

   “Change in Control”    2

2.6

   “Committee”    2

2.7

   “Compensation”    2

2.8

   “Crediting Date”    2

2.9

   “Deferral Agreement”    2

2.10

   “Deferral Credits”    3

2.11

   “Deferred Compensation Account”    3

2.12

   “Disabled”    3

2.13

   “Effective Date”    3

2.14

   “Employee”    3

2.15

   “Employer”    4

2.16

   “Employer Credits”    4

2.17

   “Participant”    4

2.18

   “Participating Employer”    4

2.19

   “Performance-Based Compensation”    4

2.20

   “Plan”    4

2.21

   “Plan Administrator”    4

2.22

   “Plan Year”    4

2.23

   “Qualifying Distribution Event”    5

2.24

   “Service”    5

2.25

   “Service Bonus”    5

2.26

   “Spouse” or “Surviving Spouse”    5

 

ii



--------------------------------------------------------------------------------

2.27

   “Trust”    5

2.28

   “Trustee”    5

2.29

   “Unforeseeable Emergency”    5

2.30

   “Years of Service”    5

Section 3.

   Participation:    5

Section 4.

   Credits to Deferred Compensation Account:    6

4.1

   Deferral Credits    6

4.2

   Employer Credits    7

4.3

   Deferred Compensation Account    7

Section 5.

   Qualifying Distribution Events:    7

5.1

   Separation from Service    7

5.2

   Disability    7

5.3

   Death    8

5.4

   Withdrawals At A Specified Time    8

5.5

   Change in Control    9

5.6

   Unforeseeable Emergency    9

Section 6.

   Qualifying Distribution Events Payment Options:    10

6.1

   Payment Options    10

6.2

   Subsequent Elections    11

6.3

   Acceleration Prohibited    11

Section 7.

   Vesting:    11

Section 8.

   Accounts; Deemed Investment; Adjustments to Account:    12

8.1

   Accounts    12

8.2

   Deemed Investments    12

8.3

   Adjustments to Deferred Compensation Account    13

Section 9.

   Administration by Committee:    13

9.1

   Membership of Committee    13

9.2

   Committee Officers; Subcommittee    14

9.3

   Committee Meetings    14

9.4

   Transaction of Business    14

9.5

   Committee Records    14

9.6

   Establishment of Rules    14

9.7

   Conflicts of Interest    15

9.8

   Correction of Errors    15

9.9

   Authority to Interpret Plan    15

9.10

   Third Party Advisors    15

9.11

   Compensation of Members    16

9.12

   Expense Reimbursement    16

9.13

   Indemnification    16

Section 10.

   Contractual Liability; Trust:    16

 

iii



--------------------------------------------------------------------------------

10.1

   Contractual Liability    16

10.2

   Trust    17

Section 11.

   Allocation of Responsibilities:    17

11.1

   Board    17

11.2

   Committee    17

11.3

   Plan Administrator    18

Section 12.

   Benefits Not Assignable; Facility of Payments:    18

12.1

   Benefits not Assignable    18

12.2

   Payments to Minors and Others    19

Section 13.

   Beneficiary:    19

Section 14.

   Amendment and Termination of Plan:    20

Section 15.

   Communication to Participants:    20

Section 16.

   Claims Procedure:    20

16.1

   Filing of a Claim for Benefits    20

16.2

   Notification to Claimant of Decision    21

16.3

   Procedure for Review    21

16.4

   Decision on Review    22

16.5

   Action by Authorized Representative of Claimant    22

Section 17.

   Miscellaneous Provisions:    22

17.1

   Set off    22

17.2

   Notices    23

17.3

   Lost Distributees    23

17.4

   Reliance on Data    23

17.5

   Receipt and Release for Payments    24

17.6

   Headings    24

17.7

   Continuation of Employment    24

17.8

   Merger or Consolidation; Assumption of Plan    24

17.9

   Construction    25

 

iv



--------------------------------------------------------------------------------

THE 2005 AMENDED AND RESTATED EXECUTIVE NONQUALIFIED EXCESS

PLAN OF

AMN HEALTHCARE, INC.

 

Section 1. Purpose:

 

By execution of that certain Adoption Agreement effective January 1, 2005, the
Employer adopted the Plan set forth in the Plan document on January 1, 2005 (the
“Prior Plan”) to provide a means by which certain management Employees of the
Employer may elect to defer receipt of current Compensation from the Employer in
order to provide retirement and other benefits on behalf of such Employees of
the Employer, as selected in the Adoption Agreement. The Prior Plan is hereby
amended and restated in its entirety, as documented herein (the “Plan”). The
Plan continues to be intended to be a nonqualified deferred compensation plan
that complies with the provisions of Section 409A of the Internal Revenue Code
(the “Code”). The Plan is intended to be an unfunded plan maintained primarily
for the purpose of providing deferred compensation benefits for a select group
of management or highly compensated employees under Sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974 and
independent contractors.

 

Section 2. Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:

 

2.1 “Account for Withdrawals at a Specified Time” means a separate account to be
kept for each Participant that has elected to make withdrawals at a specified
time as described in Section 5.4. The Account for Withdrawals at a Specified
Time shall be adjusted in the same manner and at the same time as the Deferred
Compensation Account under Section 8 and in accordance with the rules and
elections in effect under Section 8.

 

1



--------------------------------------------------------------------------------

2.2 “Active Participant” means, with respect to any day or date, a Participant
who is in Service on such day or date; provided, that a Participant shall cease
to be an Active Participant immediately upon a determination by the Committee
that the Participant has ceased to be an Employee or Independent Contractor, or
that the Participant no longer meets the eligibility requirements of the Plan.

 

2.3 “Beneficiary” means the person, persons, entity or entities designated or
determined pursuant to the provisions of Section 13 of the Plan.

 

2.4 “Board” means, if the Employer is a corporation, either the Board of
Directors of the Employer or the Compensation Committee of the Board.

 

2.5 “Change in Control” means a change in ownership or effective control of the
Employer, or in the ownership of a substantial portion of the assets of the
Employer, as provided in regulations promulgated under Section 409A of the Code.

 

2.6 “Committee” means the person or persons (at least three) designated by the
Board to serve at the pleasure of the Board. If the Committee is unable to
serve, the Employer shall satisfy the duties of the Committee provided for in
Section 9.

 

2.7 “Compensation” shall mean base salary, cash bonus awards, and such other
forms of remuneration for services as are designated as Compensation by the
Committee.

 

2.8 “Crediting Date” means the date for crediting the amount of any Deferral
Credits to the Deferred Compensation Account of a Participant. Employer Credits
may be credited to the Deferred Compensation Account of a Participant on any day
that securities are traded on a national securities exchange.

 

2.9 “Deferral Agreement” means a written agreement entered into between a
Participant and the Employer pursuant to the provisions of Section 4.1

 

2



--------------------------------------------------------------------------------

2.10 “Deferral Credits” means the amounts credited to the Participant’s Deferred
Compensation Account by the Employer pursuant to the provisions of Section 4.1.

 

2.11 “Deferred Compensation Account” means the account maintained with respect
to each Participant under the Plan. The Deferred Compensation Account shall be
credited with Deferral Credits and Employer Credits, credited or debited for
deemed investment gains or losses, and adjusted for payments in accordance with
the rules and elections in effect under Section 8. The Deferred Compensation
Account of a Participant shall include any Participant’s Account(s) for
Withdrawals at a Specified Time.

 

2.12 “Disabled” means a Participant who is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering Employees of the
Employer.

 

2.13 “Effective Date” shall be November 1, 2005, or such other date as is
designated by the Plan Administrator. Notwithstanding the foregoing, any amounts
credited to the account of a Participant pursuant to the terms of the Executive
Nonqualified Excess Plan of AMN Healthcare, Inc., effective December 1, 2001, as
amended, which are not earned and vested before January 1, 2005, shall be
subject to the terms of this Plan.

 

2.14 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of employer and employee and if the individual is a highly compensated or
management employee of the

 

3



--------------------------------------------------------------------------------

Employer. An individual shall cease to be an Employee upon the Employee’s
termination of Service, with the effective date of such termination determined
by the Committee in its sole discretion.

 

2.15 “Employer” means AMN Healthcare, Inc., and any Participating Employer which
adopts this Plan. All references herein to the Employer shall be applied
separately to each such Employer as if the Plan were solely the Plan of that
Employer.

 

2.16 “Employer Credits” means the amounts credited to the Participant’s Deferred
Compensation Account by the Employer pursuant to the provisions of Section 4.2.

 

2.17 “Participant” means with respect to any Plan Year an Employee who has been
designated by the Committee as a Participant and who has entered the Plan or who
has a Deferred Compensation Account under the Plan.

 

2.18 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Employer .

 

2.19 “Performance-Based Compensation” means any compensation based on services
performed over a period of at least twelve months as provided in regulations
promulgated under Section 409A of the Code.

 

2.20 “Plan” means The 2005 Executive Nonqualified Excess Plan of AMN Healthcare,
Inc., as herein amended and restated.

 

2.21 “Plan Administrator” means the person(s) designated by the Committee . If
the Plan Administrator designated by the Committee is unable to serve, the
Committee shall be the Plan Administrator.

 

2.22 “Plan Year” means the twelve-month period ending on the last day of the
calendar year.

 

4



--------------------------------------------------------------------------------

2.23 “Qualifying Distribution Event” means an event described in Section 5.

 

2.24 “Service” means employment by the Employer as an Employee.

 

2.25 “Service Bonus” means any bonus paid to a Participant by the Employer which
is not Performance-Based Compensation.

 

2.26 “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.27 “Trust” means the trust fund established pursuant to Section 10.2.

 

2.28 “Trustee” means the trustee, if any, named in the agreement establishing
the Trust and such successor or additional trustee as may be named pursuant to
the terms of the agreement establishing the Trust.

 

2.29 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden or unexpected illness or accident of the
Participant, the Participant’s Spouse or dependent (as defined in
Section 152(a) of the Code), loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

 

2.30 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
first day of Service with the Employer .

 

Section 3. Participation:

 

The Committee in its discretion shall designate each Employee who is eligible to
participate in the Plan. An Employee designated by the Committee as a
Participant who has not otherwise entered the Plan may enter the Plan and become
a Participant as of the date determined by the Committee. A Participant who
separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of

 

5



--------------------------------------------------------------------------------

such terms and conditions as the Committee shall establish upon the
Participant’s return to Service, whether or not the Participant shall have a
balance remaining in the Deferred Compensation Account under the Plan on the
date of the return to Service.

 

Section 4. Credits to Deferred Compensation Account:

 

4.1 Deferral Credits. Each Active Participant may elect, by entering into a
Deferral Agreement with the Employer, to defer the receipt of Compensation from
the Employer by a dollar amount or percentage, not to exceed 80% of Salary and
100% of any eligible bonus unless otherwise specified by the Committee, by
specifying such amount in the Deferral Agreement. The amount of the
Participant’s Deferral Credit shall be credited by the Employer to the Deferred
Compensation Account maintained for the Participant pursuant to Section 8. The
following special provisions shall apply with respect to the Deferral Credits of
a Participant:

 

4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Deferral Credit for
the period ending on such Crediting Date.

 

4.1.2 An election pursuant to Section 4.1 shall be made by the Participant by
executing and delivering a Deferral Agreement to the Committee. The Deferral
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Deferral Agreement is received by
the Committee; provided, that in the case of the first year in which the
Participant becomes eligible to participate in the Plan, the Participant may
execute and deliver a Deferral Agreement to the Committee within 30 days after
the date the Participant enters the Plan to be effective as of the first payroll
period next following the date the Deferral Agreement is received by the
Committee. A Participant’s election shall continue in effect, unless earlier
modified by the Participant in a manner permitted under the Plan, until the
Participant separates from Service, or, if earlier, until the Participant ceases
to be an Active Participant under the Plan.

 

4.1.3 A Participant may unilaterally modify a Deferral Agreement (either to
terminate, increase or decrease the portion of his future Compensation which is
subject to deferral within the percentage limits set forth in Section 4.1) by
providing a written modification of the Deferral Agreement to the Employer. The
modification shall become effective as of the first day of January following the
date such written modification is received by the Committee. No modification of
a deferral election shall be effective during the Plan Year to which it relates.

 

6



--------------------------------------------------------------------------------

4.1.4 Notwithstanding Sections 4.1.2 and 4.1.3, a Deferral Agreement relating to
the deferral of Performance-Based Compensation must be executed and delivered to
the Committee no later than the date which is 6 months prior to the end of the
performance period.

 

4.1.5 The Committee may from time to time establish policies or rules governing
the manner in which Deferral Credits may be made.

 

4.2 Employer Credits. The Committee may, in its sole discretion, elect to credit
to the Deferred Compensation Account of each Active Participant an Employer
Credit in any amount determined by the Committee. Employer Credits are not
eligible for withdrawals at a specified time, and are distributed at the time of
separation from Service.

 

4.3 Deferred Compensation Account. All Deferral Credits and Employer Credits
shall be credited to the Deferred Compensation Account of the Participant.

 

Section 5. Qualifying Distribution Events:

 

5.1 Separation from Service. If the Participant separates from Service with the
Employer, the vested balance in the Deferred Compensation Account shall be paid
to the Participant by the Employer as provided in Section 6. A Participant shall
be deemed to have “separated from Service” if he or she has experienced a change
in the terms of Service constituting a separation from service under Code
Section 409A, as determined by the Committee. Notwithstanding the foregoing, no
distribution shall be made earlier than six months after the date of separation
from Service (or, if earlier, the date of death) with respect to a Participant
who is a key employee (as defined in Section 416(i) of the Code without regard
to paragraph (5) thereof) of a corporation the stock in which is traded on an
established securities market or otherwise.

 

5.2 Disability. If the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
the Employer as provided in Section 6.

 

7



--------------------------------------------------------------------------------

5.3 Death. If the Participant dies while in Service, the Employer shall pay a
benefit to the Participant’s Beneficiary in the amount of the vested balance in
the Deferred Compensation Account. Payment of such benefit shall be made by the
Employer in a single lump sum payment as soon as practicable following the
Participant’s death. If a Participant dies following his separation from Service
for any reason, and before all payments under the Plan have been made, the
vested balance in the Deferred Compensation Account shall be paid by the
Employer to the Participant’s Beneficiary pursuant to Section 6.

 

5.4 Withdrawals At A Specified Time. A Participant may elect in the Deferral
Agreement to allocate a portion, or all, of the amount deferred during the Plan
Year to be distributed, together with adjustments to the Account for Withdrawals
At A Specified Time in accordance with Section 8 hereof, at the specified time
or times designated by the Participant in the Deferral Agreement, and the
Participant’s Account for Withdrawals at a Specified Time shall be credited with
the amount allocated for in-service withdrawals. Participants may maintain up to
five (5) Accounts for withdrawals At A Specified Time. In no event may a
withdrawal at a specified time be made prior to two years following the
establishment of the Participant’s Account for Withdrawals at a Specified Time.

 

Notwithstanding the foregoing, if a Participant incurs a Qualifying Distribution
Event prior to the date on which the entire balance in the Account for
Withdrawals at a Specified Time has been distributed, then the balance in such
Account on the date of the Qualifying Distribution Event shall be distributed to
the Participant in the same manner and at the same time as the balance in the
Deferred Compensation Account is distributed under Section 6 and in accordance
with the rules and elections in effect under Section 6.

 

8



--------------------------------------------------------------------------------

5.5 Change in Control. A Participant may, upon initial enrollment into the Plan,
elect in the Deferral Agreement to receive, in a single lump sum payment, the
vested balance in his or her Deferred Compensation Account as provided in
Section 6 as soon as practicable following a Change in Control (regardless of
whether the Participant has separated from Service with the Employer). Such
election shall be irrevocable. In the absence of such election, no distribution
shall be made to the Participant upon a Change in Control; provided however
that, in the event of a Change in Control, the Employer reserves the right, upon
action of its Board, to terminate the Plan within 30 days prior to or 12 months
following a Change in Control and distribute the vested balance in the Deferred
Compensation Accounts in lump sum payments within 12 months of the Plan
termination date effected under this proviso, subject to any further
requirements or limitations under Code Section 409A and applicable regulations.

 

5.6 Unforeseeable Emergency. A distribution of the Deferred Compensation Account
may be made to a Participant in the event of an Unforeseeable Emergency, subject
to the following provisions:

 

5.6.1 A Participant may, at any time prior to his separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extend the liquidation of such assets would not
itself cause severe financial hardship).

 

5.6.2 The Participant’s request for a distribution on account of Unforeseeable
Emergency must be made in writing to the Committee. The request must specify the
nature of the financial hardship, the total amount requested to be distributed
from the Deferred Compensation Account, and the total amount of the actual
expense incurred or to be incurred on account of financial hardship.

 

9



--------------------------------------------------------------------------------

5.6.3 If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. A
distribution due to Unforeseeable Emergency shall not affect any deferral
election previously made by the Participant. If a Participant’s separation from
Service occurs after a request is approved in accordance with this
Section 5.6.3, but prior to distribution of the full amount approved, the
approval of the request shall be automatically null and void and the benefits
which the Participant is entitled to receive under the Plan shall be distributed
in accordance with the applicable distribution provisions of the Plan.

 

5.6.4 The Committee may from time to time adopt additional policies or rules
governing the manner in which such distributions may be made so that the Plan
may be conveniently administered.

 

Section 6. Qualifying Distribution Events Payment Options:

 

6.1 Payment Options. The Participant shall elect in the Deferral Agreement the
method under which the vested balance in the Deferred Compensation Account shall
be distributed from among the designated payment options established by the
Committee and set forth in the Deferral Agreement. Payment shall be made in the
manner elected by the Participant and shall commence as soon as practicable
following the Qualifying Distribution Event. If the Participant elects the
installment payment option, the payment of each annual installment shall be made
on the anniversary of the date of the first installment payment, and the amount
of the annual installment shall be adjusted on such anniversary for credits or
debits to the Participant’s account pursuant to Section 8 of the Plan. Such
adjustment shall be made by dividing the balance in the Deferred Compensation
Account on such date by the number of annual installments remaining to be paid
hereunder; provided that the last annual installment due under the Plan shall be
the entire amount credited to the Participant’s account on the date of payment.
In the event the Participant fails to make a valid election of the payment
method, the distribution will be made in a single lump sum payment upon the
Qualifying Distribution Event. Notwithstanding any election made by the
Participant, the vested balance in the Deferred

 

10



--------------------------------------------------------------------------------

Compensation Account of the Participant will be distributed in a single lump sum
payment if the amount of such benefit on the date that payment is to commence
does not exceed $25,000 or, if less, the maximum amount permitted to be
automatically distributed under the regulations promulgated under Section 409A
of the Code.

 

6.2 Subsequent Elections. With the consent of the Committee, a Participant may
delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:

 

6.2.1 The new election may not take effect until at least 12 months after the
date on which the new election is made.

 

6.2.2 If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the first payment for a period of at least five years from the date
such payment would otherwise have been made.

 

6.2.3 If the new election relates to a payment from the Account for Withdrawals
at a Specified Time, the new election must be made at least 12 months prior to
the date of the first scheduled payment from such account.

 

6.2.4 The foregoing provisions of this Section 6.2 notwithstanding, any election
made under Section 5.5 shall be irrevocable and no subsequent election under
this Section 6.2 shall be permitted with respect thereto.

 

6.3 Acceleration Prohibited. The acceleration of the time or Schedule of any
payment due under the Plan is prohibited except as provided in regulations
promulgated under Section 409A of the Code.

 

Section 7. Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Deferral Credits, and all income, gains and losses
attributable thereto. A Participant shall become fully vested in the portion of
his Deferred Compensation Account attributable to Employer Credits, and income,
gains and losses attributable thereto, in accordance

 

11



--------------------------------------------------------------------------------

with the vesting schedule provided by the Committee. If not otherwise provided,
the vesting schedule shall be as follows:

 

Number of Years of Service

--------------------------------------------------------------------------------

 

Vested Percentage

--------------------------------------------------------------------------------

Fewer than 1

  0%

At least 1 but fewer than 2

  10%

At least 2 but fewer than 3

  30%

At least 3 but fewer than 4

  60%

At least 4 but fewer than 5

  80%

5 or more

  100%

Death, Disability

  100%

 

If a Participant’s Deferred Compensation Account is not fully vested upon
separation from Service, the portion of the Deferred Compensation Account that
is not fully vested shall thereupon be forfeited.

 

Section 8. Accounts; Deemed Investment; Adjustments to Account:

 

8.1 Accounts. The Plan Administrator shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Plan Administrator shall also establish an Account (or Accounts) for Withdrawals
at a Specified Time as a part of the Deferred Compensation Account of each
Participant, if applicable. The amount credited to the Deferred Compensation
Account shall be adjusted pursuant to the provisions of Section 8.3.

 

8.2 Deemed Investments. Each component of the Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant

 

12



--------------------------------------------------------------------------------

shall elect the investment funds in which his Deferred Compensation Account
shall be deemed to be invested. Such election shall be made in the manner
prescribed by the Committee and shall take effect upon the entry of the
Participant into the Plan. The investment election of the Participant shall
remain in effect until a new election is made by the Participant. In the event
the Participant fails for any reason to make an effective election of the
investment return to be credited to his account, the investment return shall be
determined by the Committee.

 

8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1 The Deferred Compensation Account, including Accounts for Withdrawals At A
Specified Time, shall be debited each business day with the total amount of any
payments made from such account since the last preceding business day to him or
for his benefit.

 

8.3.2 The Deferred Compensation Account, including Accounts for Withdrawals At A
Specified Time, shall be credited on each Crediting Date with the total amount
of any Deferral Credits and Employer Credits to such account since the last
preceding Crediting Date.

 

8.3.3 The Deferred Compensation Account, including Accounts for Withdrawals At A
Specified Time, shall be credited or debited on each day securities are traded
on a national stock exchange with the amount of deemed investment gain or loss
resulting from the performance of the investment funds elected by the
Participant in accordance with Section 8.2. The amount of such deemed investment
gain or loss shall be determined by the Committee and such determination shall
be final and conclusive upon all concerned.

 

Section 9. Administration by Committee:

 

9.1 Membership of Committee. The Committee shall consist of at least three
individuals who shall be appointed by the Board to serve at the pleasure of the
Board. Any member of the Committee may resign, and his successor, if any, shall
be appointed by the Board. The Committee, or the Plan Administrator appointed by
the Committee, shall be responsible for

 

13



--------------------------------------------------------------------------------

the general administration and interpretation of the Plan and for carrying out
its provisions, except to the extent all or any of such obligations are
specifically imposed on the Board.

 

9.2 Committee Officers; Subcommittee. The members of the Committee may elect
Chairman and may elect an acting Chairman. They may also elect a Secretary and
may elect an acting Secretary, either of whom may be but need not be a member of
the Committee. The Committee may appoint from its membership such subcommittees
with such powers as the Committee shall determine, and may authorize one or more
of its members or any agent to execute or deliver any instruments or to make any
payment on behalf of the Committee.

 

9.3 Committee Meetings. The Committee shall hold such meetings upon such notice,
at such places and at such intervals as it may from time to time determine.
Notice of meetings shall not be required if notice is waived in writing by all
the members of the Committee at the time in office, or if all such members are
present at the meeting.

 

9.4 Transaction of Business. A majority of the members of the Committee at the
time in office shall constitute a quorum for the transaction of business. All
resolutions or other actions taken by the Committee at any meeting shall be by
vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

 

9.5 Committee Records. The Committee shall maintain full and complete records of
its deliberations and decisions. The minutes of its proceedings shall be
conclusive proof of the facts of the operation of the Plan.

 

9.6 Establishment of Rules. Subject to the limitations of the Plan, the
Committee, or the Plan Administrator appointed by the Committee, may from time
to time establish rules or by-laws for the administration of the Plan and the
transaction of its business.

 

14



--------------------------------------------------------------------------------

9.7 Conflicts of Interest. No individual member of the Committee shall have any
right to vote or decide upon any matter relating solely to himself or to any of
his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting), except relating to the terms of his Deferral Agreement.

 

9.8 Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

 

9.9 Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 16, the Plan Administrator and the Committee shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
to decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to construe the Plan and to
make determinations as to eligibility and benefits under the Plan.
Determinations by the Plan Administrator and the Committee shall apply uniformly
to all persons similarly situated and shall be binding and conclusive upon all
interested persons.

 

9.10 Third Party Advisors. The Committee or the Plan Administrator may engage an
attorney, accountant, actuary, recordkeeper or any other technical advisor on
matters regarding the operation of the Plan and to perform such other duties as
shall be required in connection therewith, and may employ such clerical and
related personnel as the Committee shall deem requisite or desirable in carrying
out the provisions of the Plan. The Committee shall

 

15



--------------------------------------------------------------------------------

from time to time, but no less frequently than annually, review the financial
condition of the Plan and determine the financial and liquidity needs of the
Plan. The Committee shall communicate such needs to the Employer so that its
policies may be appropriately coordinated to meet such needs.

 

9.11 Compensation of Members. No fee or compensation shall be paid to any member
of the Committee for his Service as such.

 

9.12 Expense Reimbursement. The Committee shall be entitled to reimbursement by
the Employer for its reasonable expenses properly and actually incurred in the
performance of its duties in the administration of the Plan.

 

9.13 Indemnification. No member of the Committee shall be personally liable by
reason of any contract or other instrument executed by him or on his behalf as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Employer shall indemnify and hold harmless, directly from its own assets
(including the proceeds of any insurance policy the premiums for which are paid
from the Employer’s own assets), each member of the Committee and each other
officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

 

Section 10. Contractual Liability; Trust:

 

10.1 Contractual Liability. The obligation of the Employer to make payments
hereunder shall constitute a contractual liability of the Employer to the
Participant. Such payments shall be made from the general funds of the Employer,
and the Employer shall not be

 

16



--------------------------------------------------------------------------------

required to establish or maintain any special or separate fund, or otherwise to
segregate assets to assure that such payments shall be made, and the Participant
shall not have any interest in any particular assets of the Employer by reason
of its obligations hereunder. To the extent that any person acquires a right to
receive payment from the Employer, such right shall be no greater than the right
of an unsecured creditor of the Employer.

 

10.2 Trust. The Employer may establish a Trust with the Trustee, pursuant to
such terms and conditions as are set forth in the Trust Agreement. The Trust, if
and when established, is intended to be treated as a grantor trust for purposes
of the Code and all assets of the Trust shall be held in the United States. The
establishment of the Trust is not intended to cause Participants to realize
current income on amounts contributed thereto, and the Trust shall be so
interpreted and administered.

 

Section 11. Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1 Board.

 

(i) To amend the Plan;

 

(ii) To appoint and remove members of the Committee; and

 

(iii) To terminate the Plan.

 

11.2 Committee.

 

(i) To designate Participants;

 

(ii) To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in
Section 16 relating to claims procedure;

 

17



--------------------------------------------------------------------------------

(iii) To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv) To account for the amount credited to the Deferred Compensation Account of
a Participant; and

 

(v) To direct the Employer in the payment of benefits.

 

11.3 Plan Administrator.

 

(i) To administer such portions of the Plan as are delegated to it by the
Committee in accordance with its terms.

 

(ii) To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(iii) To administer the claims procedure to the extent provided in Section 16.

 

Section 12. Benefits Not Assignable; Facility of Payments:

 

12.1 Benefits not Assignable. No portion of any benefit credited or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former spouse until distributed in the manner required by an order of any

 

18



--------------------------------------------------------------------------------

court having jurisdiction over the divorce, and the former spouse shall be
entitled to the same rights as the Participant with respect to such benefit.

 

12.2 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

Section 13. Beneficiary:

 

The Participant’s beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a beneficiary,
the beneficiary shall be his Surviving Spouse. If the Participant does not
designate a beneficiary and has no Surviving Spouse, the beneficiary shall be
the Participant’s estate. The designation of a beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a beneficiary (the “primary beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
contingent beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no contingent beneficiary, the balance shall be
paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form

 

19



--------------------------------------------------------------------------------

satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had died on the date of such filing.

 

Section 14. Amendment and Termination of Plan:

 

The Board may amend any provision of the Plan or terminate the Plan at any time;
provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account; but
provided further that notwithstanding the above, the Board shall have full
authority and discretion to terminate the Plan to the extent permitted under
Prop. Reg. 1.409A-3(h)(2)(viii). Further notwithstanding anything to the
contrary contained herein, the Board may amend the Plan at any time and in any
manner it deems necessary and appropriate to conform the Plan to the
requirements of Code Section 409A so as to avoid application of Code
Section 409A(a)(1)(B) to any payment or other benefit hereunder.

 

Section 15. Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16. Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1 Filing of a Claim for Benefits. If a Participant or beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the claimant, all actions which are

 

20



--------------------------------------------------------------------------------

required to be taken by the Plan Administrator pursuant to this Section 16 shall
be taken instead by another member of the Committee designated by the Committee.

 

16.2 Notification to Claimant of Decision. Within 90 days after receipt of a
claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time), the Plan Administrator shall notify the claimant
of the decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the forgoing, if the claim relates to a
Participant who is Disabled, the Plan Administrator shall notify the claimant of
the decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).

 

16.3 Procedure for Review. Within 60 days following receipt by the claimant of
notice denying his claim, in whole or in part, or, if such notice shall not be
given, within 60 days following the latest date on which such notice could have
been timely given, the claimant shall appeal denial of the claim by filing a
written application for review with the Committee.

 

21



--------------------------------------------------------------------------------

Following such request for review, the Committee shall fully and fairly review
the decision denying the claim. Prior to the decision of the Committee, the
claimant shall be given an opportunity to review pertinent documents and to
submit issues and comments in writing.

 

16.4 Decision on Review. The decision on review of a claim denied in whole or in
part by the Plan Administrator shall be made in the following manner:

 

16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable). Notwithstanding the forgoing, if the claim relates to a Participant
who is Disabled, the Committee shall notify the claimant of the decision within
45 days (which may be extended for an additional 45 days if required by special
circumstances).

 

16.4.2 With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.

 

16.4.3 The decision of the Committee shall be final and conclusive.

 

16.5 Action by Authorized Representative of Claimant. All actions set forth in
this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.

 

Section 17. Miscellaneous Provisions:

 

17.1 Set off. Notwithstanding any other provision of this Plan, the Employer may
reduce the amount of any payment otherwise payable to or on behalf of a
Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the

 

22



--------------------------------------------------------------------------------

Participant to the Employer that is then due and payable, and the Participant
shall be deemed to have consented to such reduction.

 

17.2 Notices. Each Participant who is not in Service and each Beneficiary shall
be responsible for furnishing the Committee or its designee with his current
address for the mailing of notices and benefit payments. Any notice required or
permitted to be given to such Participant or Beneficiary shall be deemed given
if directed to such address and mailed by regular United States mail, first
class, postage prepaid. If any check mailed to such address is returned as
undeliverable to the addressee, mailing of checks will be suspended until the
Participant or beneficiary furnishes the proper address. This provision shall
not be construed as requiring the mailing of any notice or notification
otherwise permitted to be given by posting or by other publication.

 

17.3 Lost Distributees. A benefit shall be deemed forfeited if the Plan
Administrator is unable to locate the Participant or Beneficiary to whom payment
is due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

 

17.4 Reliance on Data. The Employer, the Committee and the Plan Administrator
shall have the right to rely on any data provided by the Participant or by any
Beneficiary. Representations of such data shall be binding upon any party
seeking to claim a benefit through a Participant, and the Employer, the
Committee and the Plan Administrator shall have no

 

23



--------------------------------------------------------------------------------

obligation to inquire into the accuracy of any representation made at any time
by a Participant or beneficiary.

 

17.5 Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

 

17.6 Headings. The headings and subheadings of the Plan have been inserted for
convenience of reference and are to be ignored in any construction of the
provisions hereof.

 

17.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.8 Merger or Consolidation; Assumption of Plan. No employer-party to the Plan
shall consolidate or merge into or with another corporation or entity, or
transfer all or substantially all of its assets to another corporation,
partnership, trust or other entity (a “Successor Entity”) unless such Successor
Entity shall assume the rights, obligations and liabilities of the
employer-party under the Plan and upon such assumption, the Successor Entity
shall become obligated to perform the terms and conditions of the Plan. Nothing
herein shall prohibit the assumption of the obligations and liabilities of the
Employer under the Plan by any Successor Entity.

 

24



--------------------------------------------------------------------------------

17.9 Construction. This Plan and all determinations made and actions taken
pursuant hereto shall be governed by the substantive laws, but not the choice of
law rules, of the state of Delaware, except to the extent that such laws are
superseded by ERISA.

 

25